DETAILED ACTION
	This application has been examined.  The status of the claims are as follows: claim 1-4, 7-8, 13-21, 24-25 and 30-44 were previously pending; no claims have been added, cancelled or withdrawn; therefore, claims 1-4, 7-8, 13-21, 24-25 and 30-44 are currently pending and have been examined. The reasons for allowance are as follows.

Response to Amendment
	The amendments to claims 1, 16, 18 and 33 have been reviewed against the specification and accepted for examination.

Response to Arguments
Applicant’s arguments, see page 10, filed August 14, 2020, with respect to the 35 USC 112, second paragraph rejection have been fully considered and are persuasive.  The 35 USC 112, second paragraph rejection of claims 1-4, 7-8, 13-21, 24-45 and 30-44 has been withdrawn. 
Applicant's remaining arguments, regarding the 35 USC 101 Rejection(s), filed August 14, 2020, have been fully considered but they are not persuasive.
Applicant argues that the claims are similar to parent patents found to be elible.  The Examiner points out that the latest patent for a parent application, related to the current application, was issued on October 21, 2013.  This date is well before the current guidelines for 35 USC 101.  Therefore, this argument is moot.
Applicant disputes that the claims are related to observing and evaluating because one cannot generate a graphical depiction of financial market information, or 
Applicant argues that the claims are not directed to organizing human activity, because reciting facilitating the trading of financial instruments is not one of the enumerated categories.  The Examiner disagrees with this analysis.  Instead, facilitating the trading of financial instruments is a commercial interaction, and thus grouped under certain methods of organizing human activity.
Applicant argues that each independent claims integrates the alleged abstract [idea] into a practical application in a computing environment, by reciting specific features about the generation of a single market window with a graphical depiction of market condition information on an electronic display.  The Examiner disagrees. The act of displaying (or displaying in a single window) using generic computer technology is not considered a practical application (or meaningful limit on the exception) because it is generally linking the use of the judicial exception to a particular technological environment or field of use are not considered limitations that are indicative of integration into a practical application (see MPEP 2106.05(h)].
Applicant argues that the features provide technological improvements, including utilizing a single display in such a way that the single display may give access to a broad array of information that might otherwise require numerous contiguous display windows.  The Examiner will interpret this argument as the ability to display data in a certain format.  The Examiner disagrees with this analysis. Merely displaying data, 
Applicant argues that the Examiner alleges that claim 1 is a “generic” one, and that the various features recited in claim 1 are generically recited computer elements that do not add meaningful limitations to the abstract idea because they amount to simply implementing the abstract idea on a computer.  The Examiner disagrees and points out that the Applicant has mischaracterized the 35 USC 101 analysis.  Claim 1 was never recited as “generic”.  Instead, the Examiner stated that, after reviewing each limitation, as well as the claim as a whole, it was determined that claim 1 was directed to an abstract idea.  Additionally, the claim uses generic computer technology to perform the features/functions of the claim.
Applicant argues that the claims recite significantly more than the alleged abstract idea because 2019 PEG does not indicate that certain types of memory are eligible or certain types of graphical shapes are more or less eligible.  The Examiner points out that the Applicant has mischaracterized the 35 USC 101 analysis.  The claims were not rejected based on the type of memory or the type of graphical shape used in the claims.  Instead, the claims were rejected because there are directed to an abstract idea, and use generic computer technology to perform functions of said abstract idea.  The type of memory used or the type of graphical shape used in the claims was not a deciding factor in determining subject matter eligibility.
Applicant argues that the claims go well beyond the alleged abstract ideas of a mental process and a method of organizing human activity because they present 
Applicant then recited case law.  Under current USPTO examination practices, it is no longer applicable to recite specific case law in the rejection of an application.  Therefore, this argument is moot.

Conclusion
Cited prior art:
Damschroder ( ), which discloses the use of multiple types of financial instruments in a multi-dimensional display (fig. 12).
Segal ( ), which diclsoes a multi-dimensional display (paragraph 9) with at least two financial instruments in a single window, updated in real time (paragraph 2, fig. 2 & fig. 3).


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MURIEL S TINKLER whose telephone number is (571)272-7976.  The examiner can normally be reached on generally, 8 AM- 4 PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M Monfeldt can be reached on 571-270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MURIEL S TINKLER/Primary Examiner, Art Unit 3691